MEMORANDUM**
Arturo Gardea-Venegas appeals the 24-month sentence imposed after his guilty-plea conviction for illegal reentry following deportation, in violation of 8 U.S.C. § 1326(a). We have jurisdiction pursuant to 18 U.S.C. § 3742(a), and we affirm.
Gardea-Venegas contends that the district court erred by adding a 12-level enhancement to his base offense level pursuant to U.S.S.G. § 2L1.2(b)(1)(B) after finding that his prior state conviction was a drug trafficking offense for which the sentence imposed was less than 13 months. Because judicially noticeable facts in the state court’s sentencing order clearly establish that Gardea-Venegas pled guilty to a drug trafficking offense, see United States v. Corona-Sanchez, 291 F.3d 1201, 1211 (en banc) (noting that “[wjhen the statute of conviction does not facially qualify as [a drug trafficking offense] ... courts may examine the record for ‘documentation or judicially noticeable facts that clearly establish that the conviction is a predicate conviction for enhancement purposes’”) (citation omitted), and because the probationary sentence imposed for that offense included less than 13 months incarceration, see U.S.S.G. § 2L1.2(b)(l)(B) & cmt. n. l(A)(iv), we affirm.
AFFIRMED.

 This disposition is not appropriate for publication and may not be cited to or by the courts of this circuit except as provided by Ninth Circuit Rule 36-3.